MEMORANDUM **
Alicia Alonso, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for adjustment of status. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
The agency properly held that Alonso is not eligible for adjustment of status because her prior expedited removal order was reinstated after she reentered the United States without permission. See Padilla v. Ashcroft, 334 F.3d 921, 925 (9th Cir.2003) (8 U.S.C. § 1231(a)(5) bars an alien who has had a removal order reinstated from adjustment of status). Alon-so’s reliance on Perez-Gonzalez v. Ashcroft, 379 F.3d 783, 788 (9th Cir.2004), is unavailing because she sought permission to reapply for admission after her prior expedited removal order had been reinstated.
We lack jurisdiction to review Alonso’s challenge to the IJ’s denial of her request for voluntary departure because she failed to exhaust this claim before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provid*589ed by 9 th Cir. R. 36-3.